UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4661


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JAMES STEELE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:12-cr-00184-RJC-DSC-1)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Acting Executive Director, Joshua B.
Carpenter, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Asheville, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie      James       Steele,         Jr.,    appeals       from     his    jury

conviction        and    twenty-four-month             sentence        on    two    counts     of

deprivation of civil liberties while acting under color of law,

in violation of 18 U.S.C. § 242 (2012).                         Steele’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating      there       are   no     meritorious            grounds    for       appeal,     but

questioning        whether      Steele’s          sentence       is     procedurally          and

substantively        reasonable,          and    whether       it     was    error    for     the

district court to impose certain supervised release conditions.

Steele    has      not    filed       a    pro    se    supplemental          brief    despite

receiving notice of his right to do so, and the Government has

declined     to    file    a   responsive            brief.      Finding      no     error,    we

affirm.

              We review a sentence imposed by the district court

under    a    deferential        abuse-of-discretion                standard.         Gall     v.

United States, 552 U.S. 38, 46 (2007); United States v. Lynn,

592 F.3d 572, 578 (4th Cir. 2010) (abuse of discretion standard

of review applicable when defendant properly preserves a claim

of sentencing error in district court “[b]y drawing arguments

from [18 U.S.C.] § 3553 [(2012)] for a sentence different than

the one ultimately imposed”).                        In conducting this review, we

must    first      examine      the       sentence      for     significant         procedural

error,       including         “failing          to     calculate           (or     improperly

                                                 2
calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a    sentence          based   on     clearly      erroneous         facts,     or    failing     to

adequately explain the chosen sentence[.]”                                 Gall, 552 U.S. at

51.         In    reviewing         the    district          court’s    application       of    the

Guidelines,            we   review     findings        of     fact     for    clear    error     and

questions of law de novo.                     United States v. Layton, 564 F.3d
330, 334 (4th Cir. 2009).

                 We     have   considered       Steele’s         arguments       regarding      his

Guidelines range calculation and find them to be meritless.                                      In

any event, the district court thoroughly explained its rationale

for the chosen sentence and expressly indicated that it would

have imposed a higher sentence if it had statutory authority to

do    so.        Accordingly,         even    if       the    district       court     would    have

decided          the    Guidelines         issues       in     Steele’s       favor,     Steele’s

sentence         would      have     been    the       same.         See     United    States     v.

Savillon-Matute, 636 F.3d 119, 123-24 (4th Cir. 2011) (affirming

sentence where the record was clear the district court would

have   imposed          the    same       sentence      “even    if     it    had     decided   the

guidelines issue the other way,” and it was evident that “the

sentence would be reasonable even if the guidelines issue had

been decided in the defendant’s favor”).                               We also defer to the

district court’s decision to impose a twelve-month sentence on

each count, and to order that the sentences run consecutively.

                                                   3
See    Setser    v.    United     States,          132    S.    Ct.     1463,         1468    (2012)

(“Judges have long been understood to have discretion to select

whether    the    sentences       they       impose        will       run   concurrently          or

consecutively         with    respect         to     other           sentences         that     they

impose[.]”); Gall, 552 U.S. at 51 (recognizing that even when

reviewing a sentence outside the Guidelines range, an appellate

court “must give due deference to the district court’s decision

that the § 3553(a) factors, on a whole, justify the” sentence

imposed).

            We    discern         no    error        in        the     supervised            release

conditions      imposed      by   the    district          court.           In    this       regard,

district     courts       are     afforded          broad           latitude      in     imposing

supervised      release      conditions,           which       we    review      for     abuse    of

discretion.       United States v. Worley, 685 F.3d 404, 407 (4th

Cir.    2012).        Although     a     particular            condition         of    supervised

release need not be connected to the underlying offense, id.,

the    sentencing       court     must       provide        an       explanation         for     the

conditions it imposes.             United States v. Armel, 585 F.3d 182,

186 (4th Cir. 2009).

            Steele       challenges          the    special          conditions         requiring

psychosexual      evaluation           and    that        he        take    all       medications

prescribed as a result of the evaluation.                              It is apparent from

the record that in imposing the special conditions of supervised

release,    the       district    court       considered             Steele’s         history    and

                                               4
characteristics, which included the circumstances underlying his

crimes   and     his      behavior      and       disregard      for    the   law   while

unmedicated.         Under these circumstances, we find no abuse of

discretion in the district court’s imposition of the special

conditions     of    supervised      release.         In    any   event,      Steele   may

challenge his supervised release conditions if and when they are

enforced.    See Fed. R. Crim. P. 32.1(c).

            We       have reviewed the record in accordance with our

obligations      under      Anders        and      find     no    reversible        error.

Accordingly,        we   affirm   the     district        court’s      judgment.       This

court requires that counsel inform Steele, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Steele requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel may then move this court for leave to withdraw from

representation.          Counsel’s motion must state that a copy thereof

was served on Steele.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this    court    and      argument      would   not   aid     the

decisional process.



                                                                                AFFIRMED




                                              5